Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Marchex, Inc: We consent to the use of our reports dated March8, 2017, with respect to the consolidated balance sheets of Marchex, Inc. as of December31, 2015 and 2016, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, incorporated herein by reference. /s/ KPMG LLP Seattle, Washington
